Garland, J.
This case corresponds in every essential particular with that of the same plaintiff against S. W. Downs, just decided ; and we have come to the same conclusion in relation to it.
It is, therefore, ordered and decreed, that the judgment of the District Court, so far as it dismisses the demand of the plaintiff *136on the notes sued on, be affirmed; but that, so far as it dismisses the demands of the defendant in reconvention, it be annulled and reversed; and as to them, the case is remanded to the court below, to be proceeded in according to law, the plaintiff paying the costs in the inferior court and of this appeal; those hereafter accruing to abide the final decision of the case.
McGuire and Ray, for the plaintiff.
S. TV. Downs and Richardson, for the appellant.